The motion court properly determined that plaintiff failed to state a cause of action for legal malpractice. The documentary evidence established that plaintiffs successor counsel had sufficient time and opportunity to adequately protect plaintiffs rights. Indeed, plaintiffs English counsel timely commenced a lawsuit in England based on the underlying motor vehicle accident that occurred in England. Accordingly, defendants’ alleged negligence cannot be considered a proximate cause of plaintiffs alleged injury (see Somma v Dansker & Aspromonte Assoc., 44 AD3d 376 [2007]).
The court also properly dismissed plaintiffs claim under Judiciary Law § 487. Plaintiff s allegations of deceit are belied by the record, and she failed to allege that she sustained damages as a result of defendants’ conduct (see Havell v Islam, 292 AD2d 210 [2002]).
We have considered plaintiffs remaining arguments and find *653them unavailing. Concur — Tom, J.P, Sweeny, Catterson, Acosta and Manzanet-Daniels, JJ.